DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 6/2/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/070356 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kurt Briscoe on 6/2/2021.

The application has been amended as follows: 
Claim 6 is cancelled.
Claims 7, 10 and 23-25 are rewritten as follows:
7.	The personal care formulation of claim 23, wherein the diglycolamine acetamide is present in about 2 % to about 7 % by weight of the personal care formulation.
10.	The personal care formulation of claim 23, comprising a thickener and an emulsifier, each present in at least 0.1% by weight of the personal care formulation.
		23.	A personal care formulation comprising a compound of formula:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (diglycolamine acetamide);
at least one additive selected from the group consisting of sunscreen active agents, antiperspirant active agents, anti-acne agents, anti-dandruff agents, emollient agents, and combinations thereof; and

wherein the personal care formulation does not contain a polyol other than optionally glycerol.

24.	The personal care formulation of claim 23, which further comprises at least one further additive selected from the group consisting of vitamins, botanical extracts, preservatives, exfoliants, film formers, propellants, UV filters, tanning accelerators, and hair fixatives.

25.	The personal care formulation of claim 23, which further comprises at least one further additive selected from the group consisting of vitamins, botanical extracts, exfoliants, film formers, UV filters, tanning accelerators, and hair fixatives.
	
	Claims 26-27 are newly added
		26.	A personal care formulation comprising a compound of formula:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (diglycolamine acetamide);
at least one additive selected from the group consisting of sunscreen active agents, antiperspirant active agents, anti-acne agents, anti-dandruff agents, and combinations thereof; and
a cosmetically acceptable vehicle.
27.	A method of moisturizing skin or hair in a subject, the method comprising applying an effective moisturizing amount of a personal care formulation of claim 26 to the skin or hair of the subject.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Shimono, discussed in the final office action mailed 11/23/2020, while Shimono teaches the claimed diglycolamine acetamide, Shimono discloses ink compositions for use in ink jet printers and there is no motivation or suggestion in the art to include specific personal care additives such as sunscreen active agents, antiperspirant active agents, anti-acne agents, anti-dandruff agents, emollients (excluding propylene glycol) into the ink composition of Shimono.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613